                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


CHARLES SHEPPARD,

             Plaintiff,

      v.                                            Case No. 19-CV-1401

JULIE LUDWIG,
CANDACE WHITMAN,
JOY TASSLER,
PAT CHAMBERLIN,
BRUCE SIEDSCHLAG,
JARED SPORS,
LAURA BARTOW,
LT. HANNI,
CAPTAIN MLODZIK,
SGT. BAHR,
CO HOLT,
CO MS. H (JANE DOE),
CO DUBOIS,
SGT. RAMSEY,
JOHN DOE WARDEN,
JAN BRITT,

             Defendants.


                              SCREENING ORDER


      Charles Sheppard, an inmate confined at Fox Lake Correctional Institution,

filed a pro se complaint under 42 U.S.C. § 1983 alleging that the defendants violated

his constitutional rights. He paid the full filing fee when he filed his complaint and

this matter is now before me for screening.

       The Prison Litigation Reform Act (PLRA) applies to this case because

Sheppard was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). Under
the PLRA, I must screen complaints brought by prisoners seeking relief from a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

1915A(a). I have jurisdiction to screen the complaint in light of Sheppard’s consent to

the full jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s

limited consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.

   1. Screening the Complaint

      1.1 Federal Screening Standard

      Under the PLRA, the court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b). In determining whether the complaint states

a claim, the court applies the same standard that applies to dismissals under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir.

2012)). To state a claim, a complaint must include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

complaint must contain enough facts, accepted as true, to “state a claim for relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows a court to draw the reasonable

                                           2
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and it holds them to a less stringent standard

than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).

      1.2 Sheppard’s Allegations

      Sheppard explains that he was transferred to Fox Lake Correctional on June

3, 2019. In his cell was a white, plastic chair. Sheppard asserts that he told

defendants Ms. H and CO Dubois that the chair would not hold his weight. He

allegedly explained to them that he had a similar chair at his last institution, and it

had broken while he was sitting in it. He told them he suffered a concussion after

hitting his head when the chair broke. Sheppard alleges that they told him to contact

Sgt. Paul, but Sgt. Paul was on vacation. They did nothing else to help Sheppard

obtain a different chair.

      According to Sheppard, over the next few weeks, he communicated his concerns

about the chair to defendants Sgt. Ramsey, the warden, Laura Bartow (the inmate



                                           3
complaint examiner), nurse Julie Ludwig (the head of the Special Needs Committee),

and Candace Whitman. None of them addressed Sheppard’s concerns.

      Sheppard alleges that, on July 1, 2019, he was sitting in the chair when it

abruptly broke. According to Sheppard, he fell backwards and hit his head on the

metal bedframe. Sheppard states that his head was bleeding badly, and he started

vomiting. The on-call nurse instructed prison staff to send Sheppard to the emergency

room. Sheppard states that he was diagnosed with a concussion.

      When Sheppard was discharged, the doctor instructed that Sheppard “should

relax, not walk and rest.” (ECF No. 1 at 3.) Sheppard asserts that health services

staff were told to keep an eye on him for a while. According to Sheppard, a couple of

days later, on July 3, 2019, defendants Ludwig, Whitman, Bartow, Sgt. Bahr, Bruce

Siedschlag, Joy Tassler, Pat Chamberlin, Jared Spors, Lt. Hanni, Cpt. Mlodzik, and

CO Holt reviewed Sheppard’s medical files and discussed the fact that he had recently

returned from the emergency room with a concussion. Sheppard asserts that, despite

knowing about the doctor’s instructions that Sheppard should not be walking, they

discontinued his restrictions for a wheelchair and pusher.

      Sheppard states that, later that night, after walking a “good distance,” he

started to feel “disoriented” and “loopy.” (ECF No. 1 at 4.) Sheppard states that he

asked an officer (who is not a defendant) to see if health services could bring his

medication to him or if he could be pushed to health services. The officer allegedly




                                         4
called health services and was told by defendant Jan Britt1 that Sheppard’s meds

would not be delivered to him and, if he wanted them, he had to walk to health

services.

       Sheppard allegedly told Britt that he was unable to walk to health services.

Britt allegedly said to Sheppard that, if he wanted to refuse his meds, he had to do it

in person at health services. She told Sheppard that, if he did not come to health

services to refuse his medication, he would receive a conduct report and be put in

segregation. Sheppard asserts that he did not want to get in trouble, so he tried to

walk to health services. According to Sheppard, he fell and hit his head on the

concrete. Sheppard asserts that he does not remember much of what happened next.

He remembers lying on the ground and officers putting him in a wheelchair.

       1.3 Analysis

       Sheppard fails to state a claim based on his allegations that Ms. H, Dubois,

Ramsey, the warden, Bartow, Ludwig, and Whitman did not provide him with a

sturdier chair after he told them the chair in his cell would not hold his weight. To

state such a claim, Sheppard’s allegations would have to give rise to a reasonable

inference that the defendants “imposed conditions which denied him the minimal

civilized measure of life’s necessities.” Gillis v. Litscher, 468 F.3d 488, 491 (7th Cir.

2006). Sheppard’s allegations fail to give rise to such an inference.




1
 When Sheppard filed his complaint, he did not know the nurse’s name; however, on October 28, 2019,
he supplemented his complaint to identify her as Jan Britt. (ECF No. 4.) The clerk’s office will update
the docket accordingly.
                                                  5
      Sheppard alleges that he knew the chair was inadequate to hold his weight.

Despite this, Sheppard repeatedly sat in the chair. None of the defendants forced him

to do so; he could have sat on his bed or on the floor. Instead, he sat in a chair that he

says he knew was going to break.

      Further, to the extent Sheppard asserts that, by denying his request for a new

chair, the defendants were effectively denying him a chair all together, the

Constitution does not require prison officials to provide inmates with chairs. A chair

is not a “minimal civilized measure of life’s necessities.” As noted, Sheppard could

have sat on his bed if he wanted a place to sit.

      However, Sheppard does sufficiently state a deliberate-indifference claim

under the Eighth Amendment against Ludwig, Whitman, Bartow, Bahr, Siedschlag,

Tassler, Chamberlin, Spors, Hanni, Mlodzik, and Holt based on his allegations that

they canceled his wheelchair and pusher restrictions despite the emergency room

doctor cautioning him to rest and not walk. Sheppard alleges that he was still dizzy

and unstable as a result of his concussion when these defendants decided to remove

his walking aids.

      Sheppard will also be allowed to proceed on a deliberate-indifference claim

against Britt, who allegedly made him walk to health services after he informed her

that he felt unstable. Sheppard alleges that, because she refused to bring his

medication to him or allow him to use a wheelchair, he fell again and suffered

additional harm.



                                            6
       THEREFORE, IT IS ORDERED that Ms. H (Jane Doe), Co Dubois, Sgt.

Ramsey, and the John Doe warden are DISMISSED based on Sheppard’s failure to

state a claim against them.

       Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on defendants Julie

Ludwig, Candace Whitman, Laura Bartow, Sgt. Bahr, Bruce Siedschlag, Joy Tassler,

Pat Chamberlin, Jared Spors, Lt. Hanni, Cpt. Mlodzik, CO Holt, and Jan Britt. It is

ORDERED that, under the informal service agreement, those defendants shall file

a responsive pleading to the complaint within 60 days.

       IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-

Filing Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                              Office of the Clerk
                              United States District Court
                              Eastern District of Wisconsin
                              362 United States Courthouse
2
 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay Correctional Institution,
Waupun Correctional Institution, Dodge Correctional Institution, Wisconsin Secure Program Facility,
Columbia Correctional Institution, and Oshkosh Correctional Institution.
                                                7
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Sheppard is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could result

in orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated at Milwaukee, Wisconsin, this 18th day of November, 2019.

                                               BY THE COURT:


                                               s/Nancy Joseph
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                           8
